3Jn tbe mtniteb ~tates ~ourt of jfeberal ~!aims
                                           No. 12-519C

   This Opinion Will Not Be Published in the U.S. Court of Federal Claims Reporter Because It
                         Does Not Add Significantly to the Body of Law.

                                     (Filed: January 14, 2014)
                                                                                  FILED
 MONTY SHEL TON,                                                                 JAN 14 2014
                        Plaintiff,                                             U.S. COURT OF
                                                                              FEDERAL CLAIMS
        v.

 THE UNITED STATES,

                        Defendant.




                                             ORDER


       On January 8, 2013 , the court dismissed plaintiff's complaint under RCFC 12(b)(l) and
RCFC 12(b)(6), for lack of jurisdiction and failure to state a claim, respectively. Judgment was
entered that same day. On September 11, 2013, the judgment was affirmed by the United States
Court of Appeals for the Federal Circuit. Shelton v. United States, 2013 WL 5204606 (Fed. Cir.
Sept. 11, 2013).

        On January 9, 2014, the court received from plaintiff a motion for relief from judgment
pursuant to RCFC 60(b)(3), claiming that defendant committed fraud upon the court. The court
ordered that document filed on January 13, 2014. Whether viewed from the receipt date or the
filing date, the court concludes that this motion is untimely.

        Under RCFC 60(c)(l), a motion under RCFC 60(b)(3) must be filed "no more than a year
after the entry of the judgment." In this case, plaintiff's motion was received more than a year
after the January 8, 2013, judgment. To be sure, RCFC 60(d) indicates that this timing provision
does not limit this court's power to "set aside a judgment for fraud on the court." In the court's
view, plaintiff's motion and supporting documentation reveals neither that the court's prior
judgment was procured through fraud under RCFC 60(b)(3) nor that fraud has been committed
on the court under RCFC 60(d). Cases construing Rule 60(d) have particularly emphasized the
limited nature of the fraud exception found in that rule. See, e.g., Fox ex rel. Fox v. Elk Run
Coal Co., Inc., 2014 WL 26556, at *4 (4 1h Cir. Jan. 3, 2014); see also Hazel-Atlas Glass Co. v.
Hartford-Empire Co., 322 U.S. 238, 245 (1944); Williams v. United States, 446 Fed. Appx. 298
(Fed. Cir. 2011). Plaintiffs case does not fall within that highly limited exception and hence,
under filing rule found in RCFC 60( c)(1 ), is untimely.

     Accordingly, plaintiffs motion for relief from judgment under RCFC 60(b)(3) must be
DENIED.

       IT IS SO ORDERED.




                                               -2-